DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first carrier transfer layer (12, fig. 1) is disposed between first electrode (11, fig. 1) and the second carrier transfer layer (14, fig. 1), does not reasonably provide enablement for the first carrier transfer layer (12) is disposed between the first carrier transfer layer (12 or itself) and the second carrier transfer layer (14).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the first carrier transfer layer is disposed between the first carrier transfer layer and the second carrier transfer layer” in lines 8-9. The metes and bounds of the limitation cannot determined as it is unclear how the first carrier transfer layer being disposed between itself and the second carrier transfer layer.
For the purpose of this office action, the limitation is construed as “the first carrier transfer layer is disposed between the first electrode and the second carrier transfer layer” according to Applicant’s disclosure, or as shown fig. 1.  
Claims 9-10 are rejected on the same ground as claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (“Insight Into the Role of PC71BM on Enhancing the Photovoltaic Performance of Ternary Organic Solar Cells”) in view of Yao et al. (“Critical Role of Molecular Electrostatic Potential on Charge Generation in Organic Solar Cells”).
Regarding claims 1-2, 6 and 8-10, Wang et al. discloses a polymer solar cell having a structure of ITO/PEDOT:PSS/active layer/PDINO/Al (see “Experimental Section”), wherein the active layer comprising ternary blend of PBDB-T:ITIC:PC71BM (see “Experimental Section”). That is, Wang et al. discloses an organic photoelectric device (e.g. polymer solar cell) comprising:
a first electrode including a transparent electrode (ITO); 
a first carrier transfer layer (PEDOT:PSS);  
an active layer which at least comprises an organic semiconductor mixed material comprising:
at least one electron donor which is an organic polymer (PBDB-T),
a first electron acceptor (ITIC) which is a crystalline material of non-fullerene electron acceptor,
a second electron acceptor which is a crystal destruction material of fullerene derivatives (PC71BM), which is a PCBM;
a second carrier transfer layer (PDINO); and 
a second electrode (Al); 
wherein the first carrier transfer layer (PEDOT:PSS) is disposed between the first electrode (ITO) and the second carrier transfer layer (PDINO), and the second carrier transfer layer (PDINO) is disposed between the active layer (e.g. active layer) and the second electrode (Al).
Wang et al. does not disclose the first electron acceptor includes at least one of IT-4F, Y6 and DTSC-4F such that the stacking distance of the first electron acceptor is less than 4Å.
Yao et al. shows IT-4F (see Figure 1) is an ITIC-4F (see Table 1). In other words, IT-4F is the homolog of ITIC, or fluorinated ITIC with two fluorine substituent (Fs) attached to each dicyanomethylene indanone groups.
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of Wang et al. to have used IT-4F (or fluorinated ITIC) for the first electron acceptor of ITIC as taught by Yao et al., because Yao et al. teaches IT-4F having the electron-deficient end-capping units in the possible positions to form p-p interaction with the polymer for a higher efficiency (or PCE, see “Results and Discussion”). In addition, such modification would involve nothing more than using a homolog of ITIC. 
In such modification, the first electron acceptor of IT-4F as the same as Applicant’s claimed first electron acceptor, therefore it will display the characteristic of self-molecule stacking distance of less than 4Å as claimed. See MPEP 2112. 
Regarding claim 7, modified Wang et al. discloses an organic semiconductor mixed material as in claim 1 above, wherein Wang et al. discloses the content ratio of PBDB-T:ITIC:PC71BM of 1:0.8:0.2 by weight would increase the efficiency (or PCE, see “Conclusion” and “Results and Discussion”). In other words, Wang et al. discloses the weight percentage of the second electron acceptor in the organic semiconductor is 10% (or 0.2/(1+0.8+0.2)), which is not more than 15%.
Alternatively, claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (“Critical Role of Molecular Electrostatic Potential on Charge Generation in Organic Solar Cells”) in view of Wang et al.  (“Insight into the Role of PC71BM on Enhancing the Photovoltaic Performance of Ternary Organic Solar Cells”).
Regarding claims 1-2, 6-10, Yao et al. discloses an organic solar cell (or OSC) having a structure of ITO/ZnO/active layer/MoO3/Al, wherein the active layer comprising PDCBT-2F:IT-4F (see second paragraph of the first column of page 492, and table 1). That is, Yao et al. discloses an organic photoelectric device (e.g. organic solar cell) comprising:
a first electrode including a transparent electrode (ITO); 
a first carrier transfer layer (ZnO);  
an active layer which at least comprises an organic semiconductor mixed material comprising:
at least one electron donor which is an organic polymer (PBDBT-2F),
a first electron acceptor (IT-4F) which is a crystalline material of non-fullerene electron acceptor
a second carrier transfer layer (MoO3); and 
a second electrode (Al); 
wherein the first carrier transfer layer (ZnO) is disposed between the first electrode (ITO) and the second carrier transfer layer (MoO3), and the second carrier transfer layer (MoO3) is disposed between the active layer (e.g. active layer) and the second electrode (Al).
IT-4F is the same material as Applicant’s claimed first electron acceptor, therefore it will display the characteristic of the stacking distance of less than 4Å.
Yao et al. does not teach including the second electron acceptor which is a crystal destruction material, wherein the second electron acceptor includes a fullerene derivative of PCBM; nor do they teach the weight percentage of the second electron acceptor in the organic semiconductor mixed material to be not more than 15%.
Wang et al. teaches introducing fullerene derivative such as PC71BM at a weight percentage of 10%, which is not more than 15%, to the non-fullerene acceptor based blend would further improve the photovoltaic performance of the resultant ternary polymer solar cell, or the organic solar cell. (see abstract, “Conclusion” and “Results and Discussion”).
It would have been obvious to one skilled in the art at the time the invention was made to modify the organic semiconductor mixed material of the organic photoelectric device, or organic solar cell, of Yao et al. by introducing fullerene derivative such as PC71BM at a weight percentage of 10% to the non-fullerene acceptor based blend, e.g. PDCBT-2F:IT-4F, to further improve the performance of the device, or the organic solar cell, as taught by Wang et al.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over modified Wang et al. or modified Yao et al. as applied to claim 1 above, and further in view of Yuan et al. (“Single-Junction Organic Solar Cell with over 15% Efficiency Using Fused-Ring Acceptor with Electron-Deficient Core”).
Regarding claims 3-4, modified Wang et al. or modified Yao et al. discloses an organic semiconductor mixed material as in claim 1 above.
Modified Wang et al. or modified Yao et al. does not disclose the first electron acceptor includes an A-DAD-A non-fullerene organic material based on fused ring of DAD structure with benzothiadiazole as core such as Y6. 
Yuan et al. discloses using Y6, which is a non-fullerene acceptor including an A-DAD-A non-fullerene organic material based on fused ring of DAD structure with benzothiadiazole as core, would allow organic photovoltaic devices (e.g. OPVs) to exhibit high efficiency (see abstract and “Conclusion”).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photoelectric device (or the solar cell) of modified Wang et al. or modified Yao et al by using Y6 as the non-fullerene acceptor as taught by Yuan et al., because Yuan et al. teaches Y6 would allow the device to exhibit high efficiency. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Wang et al. or modified Yao et al. as applied to claim 1 above, in view with Chen et al. (“Single-Junction Organic Solar Cell Containing a Fluorinated Heptacyclic Carbazole-Based Ladder-Type Acceptor Affords over 13% Efficiency with Solution-Processed Cross-linkable Fullerene as an Interfacial Layer”) and further in view of Pron et al. (WO 2018/099492).
Regarding claim 5, modified Wang et al. or modified Yao et al. discloses an organic semiconductor mixed material as in claim 1 above.
Modified Wang et al. or modified Yao et al. does not disclose using DTSC-4F for the first electron acceptor, or the non-fullerene acceptor.
Chen et al. discloses using a fluorinated heptacyclic carbazole DCT(4Ph)-4FIC, or DTCC-4F, as non-fullerene acceptor (see abstract, figs. 1-2), in which the linking between the thiophene ring and the carbazole ring of the core is a carbon group. Pron et al. discloses linking, e.g. Z1-Z2 and Z3-Z4 of formula IB, between the rings at the core of the non-fullerene acceptor is carbon group, e.g. CR1R2, or silicon group, e.g. SiR1R2 (see page 5).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the organic semiconductor mixed material of modified Wang et al. or modified Yao et al. by using A-D-A type non-fullerene acceptor such as DTC(4Ph)-4FIC, or DTCC-4F, as the first electron acceptor (or the non-fullerene acceptor) as taught by Chen et al., because Chen et al. teaches devices using such acceptor would afford better photovoltaic performance (see abstract and conclusion). In addition, it would have been obvious to one skilled in the art to have form the A-D-A non-fullerene acceptor using the silicon group for linking between the thiophene and carbazole rings in place of the carbon group as taught by Pron et al. as it is merely the selection of functionally equivalent linking group recognized in the art as explicitly taught by Pron et al. and one of ordinary skill in the art would have a reasonable expectation of success in doing so. A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. In such modification, when the carbon group (or C) is replaced by the silicon group (or Si), DTCC-4F is DTSC-4F.

Alternatively, claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Wang et al. or modified Yao et al. as applied to claim 1 above, and further in view of Hsu et al. (US 2013/0237676).
Regarding claim 5, Regarding claim 5, modified Wang et al. or modified Yao et al. discloses an organic semiconductor mixed material as in claim 1 above, wherein the first electron acceptor of non-fullerene acceptor is IT-4F (see claim 1 above), which is a A-D-A structure (or acceptor-donor-acceptor).
Modified Wang et al. or modified Yao et al. does not disclose using an A-D-A non-fullerene acceptor such as DTSC-4F for the first electron acceptor.
Hsu et al. discloses bonding a donor (or D) bonding to an acceptor having formula 
    PNG
    media_image1.png
    243
    484
    media_image1.png
    Greyscale
(see formula V of Hsu et al.),
which is similar to the donor core of IT-4F (see fig. 1 of Yao et al.); and an equivalent donor (or D) bonding to an acceptor having formula 

    PNG
    media_image2.png
    255
    504
    media_image2.png
    Greyscale
(see formula II of Hsu et al.),
which is similar to the donor core of DTSC-4F.
It would have been obvious to one skilled in the art at the time of the invention was made to have modify the A-D-A non-fullerene acceptor, IT-4F, of modified Wang et al. or modified Yao et al. by replacing the donor core (D) of IT-4F, e.g. donor having formula as shown in formula V of Hsu, with the donor core (D) having silicon linkages as shown in formula II of Hsu et al., because Hsu et al. teaches such donors are equivalents. A mere selection of functionally equivalent donor group recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. In such modification, when the donor core of IT-4F is replaced with the donor core having silicon taught by Hsu, the A-D-A non-fullerene acceptor of modified Wang et al. or modified Yao et al.  is DTSC-4F.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726